Citation Nr: 0122026	
Decision Date: 08/31/01    Archive Date: 09/06/01

DOCKET NO.  00-20 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date, prior to October 6, 1999, 
for the grant of service connection for a scar of the left 
elbow.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1952 to 
November 1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision from the 
Philadelphia, Pennsylvania Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (RO&IC).  


REMAND

This claim must be afforded expeditious treatment by the 
RO&IC.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

During the pendency of the appeal, a claim of clear and 
unmistakable error (CUE) has been raised that is inextricably 
intertwined with the issue on appeal.  

In pertinent part, the record shows that the RO&IC granted 
service connection for a scar, as residuals of a shell 
fragment wound to the left elbow in May 1957, assigning a 10 
percent evaluation under Diagnostic Code 7804, effective 
March 20, 1957.  

In September 1993 the RO&IC granted service connection for 
arthritis as resulting from the shell fragment wound to the 
left elbow.  The RO&IC assigned a 10 percent rating under 
Diagnostic Codes 5206-5010 based on slight limitation of 
motion.  

In doing so the RO&IC noted that the veteran had already been 
receiving a 10 percent evaluation for the above condition 
("this condition"), and that the evidence did not warrant 
an evaluation higher than 10 percent because the left elbow 
did not manifest sufficient limitation of motion to satisfy 
the criteria for a higher rating.  No reference was made to a 
scar.  

The result was that the veteran continued to receive a 10 
percent rating under a different diagnostic code than what 
had been previously used to assign the 10 percent evaluation.  
The 10 percent evaluation was effective from March 20, 1957.  

In February 2000 the RO&IC continued the evaluation for the 
limitation of motion of the left elbow, and granted service 
connection for a scar, shell fragment wound of the left 
elbow, with the assignment of a separate 10 percent 
evaluation, effective from October 6, 1999.  

The veteran has disagreed with the effective date assigned 
for the grant of service connection for the scar, contending 
that the scar had already been rated in the May 1957 rating 
decision.  

During the June 2001 hearing before the Board, it was 
specifically contended that the RO&IC had committed CUE in 
its September 1993 rating decision by effectively 
discontinuing the evaluation for the scar.  It was contended 
that this was CUE because the rating for the scar had been in 
effect for more than 20 years and was therefore protected.  
In addition, it was argued that the RO&IC failed to apply 
38 C.F.R. § 3.105(d) as the section relates to severance of 
service connection.  The representative went on to contend 
that the RO&IC erroneously severed service connection for the 
scar in its September 1993 rating decision.  Tr., p. 10.  

The RO&IC has not adjudicated the issue of whether CUE was 
committed in the September 1993 rating decision, as contended 
above, either as a separate issue or on an alternative basis 
under the earlier effective date claim.  Nor has the RO&IC 
provided the veteran with notice of the laws and regulations 
pertaining to CUE.  

As this issue has been neither procedurally developed nor 
certified for appellate review, the Board is referring it to 
the RO&IC for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).

As a result, the Board must defer adjudication of the earlier 
effective date issue because it is inextricably intertwined 
with the claim of CUE.  The outcome of the CUE claim could 
impact the disposition of the earlier effective date issue.  
For example, if it is found that there was CUE in the 
September 1993 rating decision, as contended, the earlier 
effective date issue with respect to the scar would be 
rendered moot, which would lead to a conflict if the Board 
had issued a decision on that issue.  

In addition, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

On remand, the RO&IC should consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  


Accordingly, this case is remanded for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO&IC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

2.  The RO&IC must review the claims file 
to ensure that any notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed with 
respect to the claim for CUE and for an 
earlier effective date.  In particular, 
the RO&IC should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (see 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West Supp. 2001)) 
are fully complied with and satisfied, as 
warranted.  

3.  Thereafter, the RO&IC should 
adjudicate the issue of whether CUE was 
committed in the September 1993 rating 
decision, wherein the RO&IC granted 
service connection for arthritis, with 
the assignment of a 10 percent rating.  
Godfrey, supra.  

4.  Following the above, the RO&IC should 
readjudicate the issue of entitlement to 
an effective date, prior to October 6, 
1999, for the grant of service connection 
for a scar, shell fragment wound, left 
elbow.  

5.  Thereafter, the RO&IC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed, and if it has not, the RO&IC 
should implement corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO&IC should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO&IC.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


